Title: From Thomas Jefferson to Mann Page, [16 May 1796]
From: Jefferson, Thomas
To: Page, Mann


                    
                        Th: Jefferson to Mann Page
                        Monticello [16 May 1796]
                    
                    I am growing old, and am grown lazy, and particularly [in wri]ting letters. Yet, when any circumstance of business [orders] […] to take up a pen for an old friend, I […] feel the warmth [of earlier] years rekindle in my heart. While writing to you I am (in imagination) at Rosewell, 25 years old, in all the vigour of love and liberty. It is unpleasant that we should have been made, like our watches, to wear out by degrees, lose our teeth, and become unfit for our functions. A musical glass would have been a better type, sound, strong, and vibrating in all it’s harmony till some accident shivers it to atoms.—But I am forgetting my business. I have just recieved a letter from our friend Mazzei, who is settled at Pisa and in want of common necessaries. He presses me to glean up some little matters he left here. He mentions a chair and horse left with you for sale, and something, he does not recollect what, with Mr. Lomax. If you have any thing in your hands, or can […] from Mr. Lomax whatever he may have and place it in any hands in Richmond, I will have it remitted. In the application which I trouble you to make to Mr. Lomax (on account of your greater vicinity to him) pray convey to him my affectionate remembrance and respects, which neither time nor distance has lessened. I am full of business for this year. Besides the attention to my farms I am uncovering and repairing my house, which  during my absence had gone much to decay. I make some alterations in it with a greater eye to convenience than I had when younger. Present my friendly respects to Mrs. Page. Adieu affectionately.
                